Case 2:18-cv-07011-JMA-AYS Document 93 Filed 12/28/20 Page 1 of 2 PageID #: 1605




                                         December 28, 2020




 Honorable Joan M. Azrack, U.S.D.J.
 United States District Court: Eastern District
 225 Cadman Plaza East
 Brooklyn, New York 11201

                                                  Re:   Lepper v. Village of Babylon, et al.
                                                        Case No.: 2:18-CV-07011
                                                        Our File No.: PDG/EPT 148530-752

 Dear Honorable Judge Azrack:

        In reply to plaintiffs’ counsel’s letter of December 18, which recites the pending
 applications before this Honorable Court, we do not agree that discovery on liability and damages
 cannot be finalized. Plaintiffs in short summary attempt to characterize the nature of the motions
 or frame the issue before this Honorable Court. While we agree that the motions should be
 addressed by this Honorable Court, the motions have been briefed, speak for themselves and the
 arguments on the motion to dismiss the complaint are laid out for consideration before this
 Honorable Court.

         Plaintiffs’ counsel’s reference to a code section regarding a playground or gym under
 ninety square feet is not applicable as explained in the motion to dismiss. Nonetheless, we
 ascertained during the inspection of the tree house that plaintiffs’ alleged measurements were
 inaccurate. We can submit an affidavit by professional engineer Mr. Danatzko explaining that the
Case 2:18-cv-07011-JMA-AYS Document 93 Filed 12/28/20 Page 2 of 2 PageID #: 1606




 dimension of the tree house exceeds ninety square feet, and plaintiffs’ allegations that the tree
 house is under ninety square feet are incorrect, rendering the subject tree house subject to the
 permit requirement even if plaintiffs seek to rely on that section of the code.

         Despite the implication in plaintiffs’ counsel’s letter of December 18, the statement and
 calculations offered by Mr. Brown in discussing a temporary stay pending this litigation was not
 an expert report/exchange. We reiterate our request for a virtual conference by this Honorable
 Court to discuss a schedule for outstanding discovery.

                                                     Respectfully submitted,

                                                     KELLY, RODE & KELLY, LLP

                                             BY: _       Eric P. Tosca_____________
                                                         Eric P. Tosca
 EPT:jl
